Case 5:17-cv-01918-DDP-SP Document 62-1 Filed 04/10/19 Page 1 of 2 Page ID #:865



   1
   2
   3
   4
   5
   6
   7
   8
   9                           UNITED STATES DISTRICT COURT
  10                         CENTRAL DISTRICT OF CALIFORNIA
  11
  12   STEVEN DE LA CRUZ on behalf of                    Case No. 5:17-CV-01918-DDP-SP
  13   himself, all others similarly-situated, and       [PROPOSED] ORDER
       on behalf of the general public,                  GRANTING STIPULATION TO
  14
                                                         CONTINUE STATUS
                          Plaintiffs,                    CONFERENCE
  15
  16           vs.
  17   THERMO FISHER SCIENTIFIC, INC.,                   Judge: Hon. Dean D. Pregerson
       and DOES 1-100,                                   Courtroom: 9C
  18
  19                      Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
       Case No. 5:17-CV-01918-DDP-SP          1      [PROPOSED] ORDER GRANTING STIPULATION
                                                            TO CONTINUE STATUS CONFERENCE
Case 5:17-cv-01918-DDP-SP Document 62-1 Filed 04/10/19 Page 2 of 2 Page ID #:866



   1           The Stipulation to Continue Status Conference, entered into between
   2   Plaintiffs and Defendants, has been submitted to the Court for consideration. The
   3   Court, having reviewed and considered the Stipulation, and good cause appearing
   4   therefor, HEREBY ORDERS that the Stipulation is APPROVED on the terms set
   5   forth therein. The Status Conference currently set for April 15, 2019 at 1:30 p.m. is
   6   hereby continued to ____________________, 2019 at 1:30 p.m.
   7           IT IS SO ORDERED.
   8
   9   DATED: ___________________               ____________________________________
                                                           Hon. Dean D. Pregerson
  10                                                   United States District Court Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       Case No. 5:17-CV-01918-DDP-SP        2       [PROPOSED] ORDER GRANTING STIPULATION
                                                           TO CONTINUE STATUS CONFERENCE
